Name: Commission Regulation (EEC) No 598/89 of 8 March 1989 amending Regulation (EEC) No 3711/88 fixing the target ceiling for imports of olive oil into Portugal in the 1988/89 marketing year
 Type: Regulation
 Subject Matter: Europe;  processed agricultural produce;  trade policy
 Date Published: nan

 9 . 3 . 89 Official Journal of the European Communities No L 65/13 COMMISSION REGULATION (EEC) No 598/89 of 8 March 1989 amending Regulation (EEC) No 3711/88 fixing the target ceiling for imports of olive oil into Portugal in the 1988/89 marketing year should be laid down for the current marketing year the better to organize imports into that country ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3711 /88 is hereby replaced by the following : 'Article 1 The target ceiling for imports into Portugal of olive oil covered by CN codes 1509 and 1510 00 from the other Member States is hereby fixed at 1 5 000 tonnes for the period 1 November 1988 to 31 October 1989. Applications for STM licences shall be admissible only if they are submitted from 17 March 1989 by a natural or legal person conducting an activity in the olive oil sector and entered by virtue of such activity at 31 December 1988 in a public registry of a Member State. In addition, tenderers may submit applications in respect of a maximum of 500 tonnes only. Notwithstanding Article 2 (2) of Commission Regulation (EEC) No 574/86 (*), rights arising from an STM licence shall not be transferable during the term of validity of that licence. Where applications for STM licences relate to quantities exceeding the abovementioned ceiling, the Commission shall authorize the Member States concerned to issue licences in proportion to the quantity available. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 252 (3) thereof, Having regard to Council Regulation (EEC) No 569/86 of 25 February 1986 laying down general rules for the application of the supplementary mechanism applicable to trade ('), as last amended by Regulation (EEC) No 3296/88 (2), arid in particular Article 7 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 371 1 /88 (3), as amended by Regulation (EEC) No 341 /89 (4), fixes the target ceiling for imports of olive oil into Portugal for the 1988/89 marketing year ; whereas, in the present situation of the market in olive oil in Portugal, a feature of which is limited supply compared with demand, provision should be made for a definitive measure to increase the target ceiling for the current marketing year in order to ensure normal supply to the market ; Whereas, with a view to ensuring minimum supply to the greatest number of operators to satisfy their immediate requirements, it should be provided that each operator may submit tenders in respect of a maximum quantity only ; whereas, with a view to preventing this provision from being circumvented in any way and consequently to preventing a small number of operators from monopo ­ lizing the quantities put up for sale, it should be provided that only recognized operators may be allocated quantities to be exported ; Whereas Commission Regulation (EEC) No 574/86 (5), as last amended by Regulation (EEC) No 3296/88, lays down the detailed rules for the application of the supplementary mechanism applicable to trade for all agricultural sectors ; whereas certain detailed rules applying specifically to the oils and fats sector were laid down by Regulation (EEC) No 1634/86 (6), as last amended by Regulation (EEC) No 219/87 Q ; whereas, in view of the current situation on the market for olive oil in Portugal, certain special detailed rules for the application of that mechanism 0 OJ No L 57, 1 . 3 . 1986, p. 1 .' Article 2 Commission Regulation (EEC) No 293/89 (') is hereby repealed. Article 3 This Regulation shall , enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 55, 1 . 3 . 1986, p. 106. (2) OJ No L 293, 27. 10 . 1988 , p. 7. 0 OJ No L 325, 29 . 11 . 1988 , p. 40. (4) OJ No L 39, 11 . 2. 1989, p. 18 . 0 OJ No L 57, 1 . 3 . 1986, p. 1 . 0 OJ No L 144, 29 . 5. 1986, p. 20. 0 OJ No L 24, 27. 1 . 1987, p. 8 . (8) OJ No L 33, 4. 2 . 1989, p. 33 . No L 65/14 Official Journal of the European Communities 9 . 3 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 8 March 1989 . For the Commission Ray MAC SHARRY Member of the Commission